Title: To George Washington from Major John Clark, Jr., 19 December 1777
From: Clark, John Jr.
To: Washington, George

 

Mr Lewis’s Newtown Square [Pa.]19th Decr 1777 4 oClock, A.M.
sir

since the reception of your favor I dispatched several Spies into the City, to endeavor to find the intended hour of the Enemy’s march; one of them this moment returned from Philada, which place he left at three oClock this afternoon, at that time, they were leading about three hundred Horses covered with Blankets on the Commons, & were very busy throwing up a ditch from the Road above Middle ferry extending towards the Stables on the right, as we enter the City, a great number of Men were employed at this work, whether they are serious, or only mean to amuse I cannot say—there is no talk at present of their moving—their light Horse were reconnoitring this morning on Marshalls Road, & very inquisitive—I directed my Spy to inform them a large Body of Troops were marching towards Darby, there to take post for the Winter, which startled them, he says, exceedingly nothing of any consequence passing in the City—the Inhabitants immagine the Enemy mean to remain quiet in winter quarters, they say, they intend to extend their ditch to join the line at the upper Ferry—at present they are cutting & halling Wood from this side Schuylkill, to the other without any annoyance, my Spy says he thinks they might be easily caught—he brought me the last papers which I beg leave to present you with—and hope they will be acceptable—I expect further information every moment, which will be perfectly satisfactory with respect to the Enemy’s further intentions.
I must again tell your Excellency, that the Country People carry in provision constantly, a number went to Day—one of them cau’t my Spy by the Coat, & call’d him a “damn’d Rebel” before the Enemy’s advanced Sentry’s, but clapping Spurs to his Mare, left him lying in the Road, since which, the Villain was returning, & one of our Horsemen took him, & he appealed to my Spy if he did not know him to be well affected, his name is Edward Hughes is a Papist, & lives in Springfield—I hope an example will be made to deter others—If a Troop of Horse was stationed in this quarter, & patrole the Roads, ’twou’d be of infinite service—Your Excellency some weeks ago desired me to call on Genl Potters Quarter Mr for a Horse—this I did, but he was Ordered to join you with the Brigade & informed me his Horses were too poor & he cou’d not furnish me with one—the consequence was, I’ve used my own & nearly ruined three—when I first came down in October, I purchased a poney to send Expresses—it is wore down, & I’m obliged to return it into the Q.M.Gs. Yard, & make use of my Boys Horse, for this, & other purposes—I’m obliged to ride from 20 to 60 Miles a Day to meet my Friends to prevent suspicion (the People being

Quakers) If you’ll please to permit me to purchase a Horse, I can do it readily (& when I have done with him return him to the States) & give an Order on the Q.M.G.—this I think but equitable, as I’ve ruined my own to serve the States, at your request—otherwise I must do it out of my pocket, & my pay wont afford it—I pray your answer I am with the greatest attachment your Excellency’s Most Obed. Hble servt

Jno. Clark Jun.


P.S. If the Q.M. have any Horses they are nearly worn out & won’t do for my business.

